Citation Nr: 1760853	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  12-07 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial compensable rating for hepatitis C, prior to March 27, 2012, in excess of 10 percent from March 27, 2012, to October 26, 2014, and in excess of 20 percent thereafter.


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from January 1970 to March 1972, including service in the Republic of Vietnam.  He died in May 2015.  

The appellant in this case is the Veteran's surviving spouse.  In April 2016, the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, granted the appellant's request to be substituted as the claimant for purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (2012); 38 C.F.R.  § 3.1010(b) (2017).  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Portland RO which granted service connection for hepatitis C and assigned an initial noncompensable rating, effective March 26, 2010.  The Veteran perfected an appeal of the RO's determination regarding the initial rating assigned.  Before the appeal was certified to the Board, in a September 2012 rating decision, the RO increased the rating for the Veteran's service-connected hepatitis C to 10 percent, effective March 27, 2012.  In a December 2014 rating decision, the RO increased the rating for the Veteran's hepatitis C to 20 percent, effective October 27, 2014.  Although higher ratings were granted, the issue remained in appellate status as the Veteran did not withdraw his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claim remains in controversy where less than the maximum available benefit is allowed by law and regulation). 

Prior to his death, the Veteran had requested a travel Board hearing, per an April 2017 Report of General Information.  However, the appellant has indicated that she does not desire a Board hearing.  Therefore, the Board hearing request is deemed withdrawn.


FINDING OF FACT

Prior to March 27, 2012, the Veteran's hepatitis C was nonsymptomatic.  From March 27, 2012, to August 13, 2012, the Veteran's hepatitis C was manifested by no more than daily fatigue and anorexia.  There was no malaise, nor was there any dietary restriction or a need for continuous medication.  Beginning August 14, 2012, the Veteran's hepatitis C was manifested by near-constant debilitating symptoms, such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain.


CONCLUSION OF LAW

The criteria for an initial compensable rating for hepatitis C, prior to March 27, 2012, and a rating in excess of 10 percent from March 27, 2012, to August 13, 2012, have not been met.  The criteria for a 100 percent rating beginning August 14, 2012, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.114, Diagnostic Code 7354 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Applicable Law

	A.  Increased Evaluations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if that disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where, as here, a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous. . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.




	B.  Hepatitis C

Hepatitis C is evaluated pursuant to the rating criteria set forth at 38 C.F.R. § 4.114, Diagnostic Code (DC) 7354.  Under those criteria, a 0 percent rating is assigned for nonsymptomatic hepatitis C.  A 10 percent rating is assigned for hepatitis C manifested by intermittent fatigue, malaise, and anorexia; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week but less than two weeks during the past 12 month period.   

A 20 percent rating is assigned for hepatitis C manifested by daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly) requiring dietary restriction or continuous medication; or incapacitating episodes of at least two weeks but less than four weeks in the last 12 months.  See 38 C.F.R. § 4.114, DC 7354.  A rating of 40 percent is assigned where there is serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection:  daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  

A rating of 60 percent is assigned where there is serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection:  daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  A rating of 100 percent is assigned where there is serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection:  near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  

Sequelae, such as cirrhosis or malignancy of the liver, are to be rated under an appropriate diagnostic code, but the same signs and symptoms should not be used as the basis for rating under both diagnostic codes.  Id. at Note (1).  An "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Id. at Note (2).

The use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met.  Melson v. Derwinski, 1 Vet. App. 334 (1991); Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for a higher rating to be assigned).

	C.  TDIU

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, in any case where the veteran is unemployable by reason of service-connected disabilities but has failed to meet the percentage standards discussed above, rating boards will submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341 (a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363.

	D.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

III.  Analysis

Although service connection was granted for hepatitis C effective March 26, 2010, the Veteran was first diagnosed with such in 2008.

During an August 2008 VA examination for posttraumatic stress disorder (PTSD), the Veteran stated that he has been told by a doctor that hepatitis would kill him if he did not cease consuming alcohol.  He explained that he felt like he had no future and was living "on borrowed time."  It was also noted that the Veteran experienced chronic fatigue as part of his PTSD.  

A July 2009 clinical note states that the Veteran was seen for fatigue.  He complained of recent increased fatigue, particularly after he gets home from work.  He was not a candidate for therapy with respect to his hepatitis C because of his alcohol dependence.  

The Veteran was afforded a VA examination in August 2010.  The claims file was reviewed.  He stated that he worked as a carpet layer since leaving the military and had just become self-employed installing carpet in apartments prior to the school year.  He worked for three months in the prior year.  He drank six to eight beers a day and had a lifelong history of alcohol problems.  He had not used any recreational drugs in eight years.  He denied having taken any medication for his liver, or having undergone a liver biopsy.  He never had a transfusion and he had not been diagnosed with cirrhosis.  Examination revealed no overt pain behavior.  The examiner stated that the Veteran's hepatitis C had no direct effect on activities of daily living or his usual occupation.  There was no evidence of portal hypertension, jaundice, palmar erythema, or spider angioma.  There was no muscle wasting.  There was no history of esophageal varices or gallbladder disease.  Examination was negative for signs or symptoms of hepatitis C-related symptomatology.  

In March 2012, the Veteran reported daily fatigue, nausea, vomiting, lack of appetite, and upper quadrant pain.

In June 2012, the Veteran reported that he had cut back on his alcohol consumption, although he had been, and continued to be, advised to abstain from alcohol use.  He declined a referral to the substance abuse treatment program.

The Veteran was afforded a VA examination in August 2012.  The examiner noted that the Veteran did not require continuous medication for control of hepatitis C.  Signs and symptoms attributable to hepatitis C included daily fatigue, daily anorexia, daily nausea, daily vomiting, near-constant and debilitating arthralgia, intermittent right upper quadrant pain, and hepatomegaly which did not require dietary restriction.  There was no malaise.  There were no incapacitating episodes during the past 12 months which required bed rest and treatment by a physician.  Signs and symptoms related to cirrhosis of the liver were also present.  The examiner stated that hepatitis C impacted the Veteran's ability to work because he was beginning to lose muscle mass and had reduced strength and stamina.  The examiner opined that it was unlikely that the Veteran would continue to be employable.  The examiner observed that, because the Veteran continued to drink alcohol, the hepatitis C clinic had not made any efforts to further characterize his hepatitis C because he was not a candidate for treatment.  It was noted that, although his hepatitis C had thus far progressed very slowly, the Veteran would experience a sudden decline in liver function in approximately one to two years.  

During a March 2014 VA examination for hematologic and lymphatic conditions, the Veteran reported easy fatigability, even when he was just sitting around.  He stated that he experiences easy fatigability 100 percent of the time if he exerts himself, such as mowing a lawn or laying a carpet.  He must then rest for a short period.  He indicated that such easy fatigability began two years prior.  The examiner opined that such fatigue was likely related to his cirrhosis and anemia.  The Veteran was noted to work intermittently laying carpet, approximately one day a week.  Such work is seasonal, and increases to three days a week in the summer.  He reported feeling more tired and lightheaded, sleeping much more, and not getting up due to fatigue.  

The Veteran was afforded a telephonic interview in October 2014.  The claims file was reviewed.  The appellant, with the Veteran's permission, stated that the Veteran was very limited in his activities.  He primarily sat on the couch and lay in bed.  The Veteran and the appellant attributed this to fatigue and weakness.  The Veteran was noted to require continuous medication.  The Veteran experienced near-constant and debilitating fatigue, daily malaise, daily anorexia, daily nausea, intermittent vomiting, daily arthralgia, and daily right upper quadrant pain.  He had not experienced any incapacitating episodes in the previous 12 months.  The Veteran reported difficulty with all activity, particularly due to weakness and fatigue.  He could only walk up two stairs at a time before requiring rest.  The appellant stated that the Veteran does not have the strength or energy to do any activities; rather, he does nothing but sit on the couch or lie in bed.  The examiner opined that the Veteran's hepatitis C and cirrhosis made physical or sedentary work a challenge due to his worsening fatigue and weakness over time.  Per history, the Veteran's weakness and fatigue led to him predominantly being restricted to a chair or bed for most of each day per history.  However, such did not require additional treatment visits with a physician.

The Board observes that service connection is in effect for hepatocellular carcinoma associated with hepatitis C, effective October 6, 2014; cirrhosis of the liver associated with hepatitis C, effective April 17, 2014; sensory neuropathy of the bilateral hands associated with hepatitis C, effective August 22, 2012; bilateral lower extremity peripheral neuropathy associated with hepatitis C, effective August 22, 2012; and anemia associated with hepatitis C, effective July 31, 2012.  Thus, the Veteran received compensation for symptomatology attributable to such.

Upon weighing the evidence, the Board finds that the preponderance of the evidence is against the award of an initial compensable rating for hepatitis C prior to March 27, 2012, and a rating in excess of 10 percent from March 27, 2012, to August 13, 2012.

There is no evidence, nor is it contended, that the Veteran experienced weight loss, or malnutrition, due to his hepatitis C.  Rather, the evidence of record establishes that he, in fact, gained weight.  In August 2010 and February 2011, he weighed approximately 174.3 and 174.8 pounds, respectively.  In June 2013, he weighed 184.4 pounds, and was noted to have gained 10 pounds.

There is no evidence, nor does the appellant contend, that the Veteran experienced incapacitating episodes which were severe enough to require bed rest and treatment by a physician during prior to August 14, 2012.  

Although the Veteran reported fatigability in July 2009, prior to the effective date of service connection for hepatitis C, examination was negative for fatigue in August 2010.  Further, an August 2008 VA examination report for PTSD noted that the Veteran experienced chronic fatigue as part of his PTSD.  As the Veteran was also service-connected for PTSD, for which a 70 percent rating was in effect from January 25, 2008, his fatigability was already being compensated.  The August 2010 examiner stated that the Veteran's hepatitis C had no direct effect on activities of daily living or his usual occupation.  Fatigue, attributable to hepatitis C, was reported by the Veteran on his March 2012 substantive appeal and present upon examination in August 2012.  In March 2014, the Veteran reported that his easy fatigability had begun two years prior.  Thus, the Board finds that the preponderance of the evidence is against the Veteran experiencing hepatitis C-related fatigability prior to March 27, 2012.  

As noted above, a 10 percent rating under DC 7354 requires intermittent fatigue, malaise, and anorexia, or incapacitating episodes having a total duration of at least one week.  As there is no probative evidence that the Veteran experienced intermittent fatigue, malaise, and anorexia, or any incapacitating episodes prior to March 27, 2012, he did not meet the criteria for an initial 10 percent rating.  See 38 C.F.R. § 4.114, DC 7354; see also Melson, supra.

A rating in excess of 10 percent is not warranted prior to August 14, 2014, because, as set forth above, although the Veteran experienced daily fatigue and daily anorexia, he did not experience malaise prior to August 14, 2014, nor did he require dietary restriction or continuous medication for his fatigue and anorexia.  He also did not experience any incapacitating episodes.  See 38 C.F.R. § 4.114, DC 7354; see also Melson, supra.  

As the evidence preponderates against the claim for an initial compensable rating for hepatitis C prior to March 27, 2012, and a rating in excess of 10 percent from March 27, 2012, to August 13, 2012, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

However, the Board finds that, affording the benefit of the doubt, the evidence is in relative equipoise as to whether a 100 percent rating is warranted beginning August 14, 2012.

A 100 percent rating is warranted under DC 7354 for near-constant debilitating symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain.  38 C.F.R. § 4.115a, DC 7354.

During his August 14, 2012, VA examination, the Veteran was observed to experience daily fatigue, daily anorexia, daily nausea, daily vomiting, near-constant and debilitating arthralgia, intermittent right upper quadrant pain, and hepatomegaly which did not require dietary restriction.  Easy fatigability was noted during a March 2014 VA examination.  Based upon his October 2014 telephonic interview, the Veteran was noted to experience near-constant and debilitating fatigue, daily malaise, daily anorexia, daily nausea, intermittent vomiting, daily arthralgia, and daily right upper quadrant pain.  Affording the benefit of the doubt, the Board finds that the Veteran's hepatitis C symptomatology more nearly approximates the 100 percent rating criteria beginning no earlier than August 14, 2012, the date of his VA examination which specifically delineated this symptomatology.  

The Board has considered the Veteran and the appellant's lay histories of symptomatology related to the Veteran's disorder throughout the appeal period.  They are competent to report such symptoms and observations because this requires only personal knowledge as it comes through an individual's senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran and the appellant in this case are not competent to determine the cause of the Veteran's symptoms because it would involve medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the appellant in this case, who has not been shown by the evidence of record to have medical training or skills.  The clinical picture in this case has been complicated by multiple disabilities which produce symptoms such as fatigue.  Under these circumstances, the Board has given the clinical findings more probative weight than to the lay evidence when assigning symptoms to the Veteran's service-connected hepatitis versus other disabilities.  The Board finds the VA examination reports to be of greater probative weight than such lay assertions, given the examiner's medical expertise in determining the cause of the reported symptoms in a complicated clinical picture. 

	B.  TDIU

Entitlement to TDIU was denied in an unappealed November 2008 rating decision.  The Board, however, has considered whether the Veteran was unable to secure and follow a substantially gainful occupation solely due to his hepatitis C as part and parcel of the instant claim for an increased rating for hepatitis C, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

As a 100 percent disability rating for the Veteran's hepatitis C has been granted, effective August 14, 2012, the Board concludes that the issue of entitlement to TDIU is moot, beginning August 14, 2012, as the Rice TDIU claim before the Board is only with respect to an inability to secure or follow substantially gainful occupation due to service-connected hepatitis C.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); see also Bradley v. Peake, 22 Vet. App. 280 (2008); Rice, 22 Vet. App. at 453-54 (2009).  

The Board finds that the preponderance of the evidence is against the Veteran being unable to secure or follow a substantially gainful occupation prior to August 14, 2012, due to his hepatitis C.

After examining the Veteran, the August 2010 VA examiner opined that his hepatitis C had no direct effect on activities of daily living or his usual occupation.  Although the August 2012 VA examiner observed that the Veteran's hepatitis C impacted his ability to work because he was beginning to lose muscle mass and had reduced strength and stamina, the examiner stated that it was unlikely that the Veteran would, in the future, continue to be employable.  Thus, it appears that at the time of the August 2012 examination, the Veteran was not unemployable due to his hepatitis C.  Further, while reduced strength would affect the Veteran's ability to perform manual labor and possibly preclude it at some point, the ability to perform sedentary labor would not be diminished as much.

Upon weighing the evidence, the Board finds that the preponderance of the evidence is against the Veteran being unable to secure and follow a substantially gainful occupation due to his service-connected hepatitis C prior to August 14, 2012.  Although the evidence indicates the Veteran would have experienced difficulties with performing the physical and mental acts required for employment due to his service-connected disabilities, the difficulties experienced due solely to hepatitis C did not render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

The Board observes that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  The Board has considered the entire record, including the August 2010 and August 2012 VA medical opinions, and finds that the examination reports are entitled to great probative weight on the question of unemployability as they are well-reasoned and based upon examinations of the Veteran and reviews of the claims file.  

The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran is actually employed or can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In this case, the most probative evidence establishes that the Veteran was not unable to secure or follow a substantially gainful occupation as a result of his service-connected hepatitis C prior to August 14, 2012.  Although hepatitis C impaired his ability to engage in manual labor, the record reflects that he was not incapable of performing sedentary work.

While the Board recognizes the limitations the Veteran faced due to his service-connected hepatitis C, these limitations were considered in the disability ratings he received for such hepatitis C.  Again, the assignment of the schedular ratings is recognition of the functional limitations caused by his disabilities, and those ratings contemplate the severity and overall impact the symptoms have on his life.  However, despite these limitations, the Board finds that the most probative evidence shows that the Veteran was not unable to secure or maintain substantially gainful employment due solely to his service-connected hepatitis C.  Rather, the Board finds that the Veteran was capable of performing the physical and mental acts required for employment prior to August 14, 2012.  

As the evidence preponderates against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to an initial compensable rating for hepatitis C, prior to March 27, 2012, and a rating in excess of 10 percent from March 27, 2012, to August 13, 2012, is denied.  Entitlement to a 100 percent rating beginning August 14, 2012, is granted, subject to the law and regulations governing the payment of monetary benefits.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


